DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-7, 10-12, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Yu”) (US 20170289967 A1) in view of Ahn et al. (“Ahn”) (US 20190037607 A1).

Regarding claim 6, Yu teaches:
[¶0179, remote unit 102, Figure 1 ¶0142], the UE comprising: a transceiver; and at least one processor connected with the transceiver [¶0144-146] and configured to: 
receive information on a number of physical resource blocks (PRBs) [See Example 1, ¶0170-175, “an UL grant may be used to indicate one specific resource pattern to a remote unit” and includes ¶0179 grant specifies allocated PRBs via interlace structure may include extra PRBs not being multiples of 2, 3, and 5, also number of PRBs may be indicated via signaling], 
determine a valid number of PRBs based on the information when a transform precoding is configured [¶0179, remote unit determines number of PRBs Q for UL, transform precoding is configured being DFT implementation], 
and transmit uplink communication [¶0179, determine Q uplink PRBs, ¶0172 wherein the PRBs in the interlaces are used for transmitting uplink see ¶0156 “The transmitter 210 is used to provide UL communication signals to the base unit”], based on the valid number of PRBs [¶0172 and ¶0179, UL resources used determined as Q minus M being valid number], wherein, in case that the number of PRBs based on the information does not satisfy a pre-defined rule associated with the transform precoding, the valid number of PRBs corresponds to a largest integer satisfying the pre-defined rule associated with the transform precoding which is not greater than the number of PRBs based on the information [¶0179 “a remote unit 102 may trim the allocated number of PRBs (e.g., Q) to the nearest number which may be a multiple of 2, 3, or 5. In one embodiment, the PRBs with the M largest PRB indices may not be used if the allocated PRB number Q is not a multiple of 2, 3, or 5, and if the allocated PRB number Q minus M is equal to the nearest number which is a multiple of 2, 3, or 5. For example, if a remote unit 102 is allocated 36 PRBs plus 1 of the remaining PRBs for a total of 37 PRBs (e.g., Q=37), 37 PRBs is not a multiple of 2, 3, or 5. The lowest number of M that may be subtracted from Q to result in a multiple of 2, 3, or 5 is if M=1. Thus, in this example, 1 PRB out of the 37 allocated PRBs would be trimmed and not used”].
Yu teaches uplink communication but does not expressly teach it is PUSCH however Ahn teaches transmitting a physical uplink shared channel (PUSCH) based on the valid number of PRBs, wherein, in case that the number of PRBs based on the information does not satisfy a pre-defined rule [¶0085, UE determines PUSCH RBs and transmits, and if not the product of 2, 3, and 5, exclude RBs to meet the requirement].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the transmission in which RBs are determined and modified is for PUSCH. Yu teaches PRBs determined from an uplink grant indicating allocated PRBs and transmitting uplink but it is not specifically for PUSCH however it would have been obvious to modify Yu to trim RBs for PUSCH transmission as in Ahn who performs the same step of trimming allocated RBs for PUSCH as this reduces IFFT complexity in the reception of the uplink ¶0085.

Regarding claim 7, Yu-Ahn teaches:
The UE of claim 6, wherein the pre-defined rule associated with the transform precoding requires that the valid number of PRBs corresponds to a form of 2n1●3n2●5n3 [Yu ¶0179 “trim the allocated number of PRBs (e.g., Q) to the nearest number which may be a multiple of 2, 3, or 5”].

Regarding claim 10, Yu-Ahn teaches:
The method of claim 1, further comprising determining at least one valid PRB other than a PRB at a predetermined position from among the number of PRBs based on the information [Yu ¶0179, determine valid PRB being the highest PRB after subtracting out M PRBs, different than PRB at e.g. first position of interlace being the predetermined position, see ¶0146 where interlace signaled to UE includes first PRB being PRB at predetermined position].

Regarding claim 16, Yu teaches:
A base station in a wireless communication system, the base station comprising: a transceiver; and at least one processor connected with the transceiver [Figure 3 300 ¶0157-158] and configured to: transmit information on a number of physical resource blocks (PRBs) [See Example 1, ¶0170-175, “an UL grant may be used to indicate one specific resource pattern to a remote unit” and includes ¶0179 grant specifies allocated PRBs via interlace structure may include extra PRBs not being multiples of 2, 3, and 5, UL grant being transmitted by base station], and wherein a valid number of PRBs is determined based on the information [¶0179, remote unit determines number of PRBs Q for UL], in case that a transform precoding is configured [¶0170, ¶0179 DFT used]; and receive n uplink channel [¶0179, determine Q uplink PRBs, ¶0172 wherein the PRBs in the interlaces are used for transmitting uplink see ¶0156 “The transmitter 210 is used to provide UL communication signals to the base unit”], based on the valid number of PRBs [¶0172 and ¶0179, UL resources used determined as Q-M valid number], wherein, in case that the number of PRBs based on the information does not satisfy a pre-defined rule associated with the transform precoding, the valid number of PRBs corresponds to a largest integer satisfying the pre-defined rule associated with the transform precoding which is not greater than the number of PRBs based on the information [¶0179 “a remote unit 102 may trim the allocated number of PRBs (e.g., Q) to the nearest number which may be a multiple of 2, 3, or 5. In one embodiment, the PRBs with the M largest PRB indices may not be used if the allocated PRB number Q is not a multiple of 2, 3, or 5, and if the allocated PRB number Q minus M is equal to the nearest number which is a multiple of 2, 3, or 5. For example, if a remote unit 102 is allocated 36 PRBs plus 1 of the remaining PRBs for a total of 37 PRBs (e.g., Q=37), 37 PRBs is not a multiple of 2, 3, or 5. The lowest number of M that may be subtracted from Q to result in a multiple of 2, 3, or 5 is if M=1. Thus, in this example, 1 PRB out of the 37 allocated PRBs would be trimmed and not used”].
Yu teaches uplink communication but does not expressly teach it is PUSCH however Ahn teaches transmitting a physical uplink shared channel (PUSCH) based on the valid number of PRBs, wherein, in case that the number of PRBs based on the information does not satisfy a pre-defined rule associated with the transform precoding, the valid number of PRBs corresponds to a largest integer satisfying the pre-defined rule associated with the transform precoding which is not greater than the number of PRBs based on the information [¶0085, UE determines PUSCH RBs and transmits, and if not the product of 2, 3, and 5, exclude RBs to meet the requirement].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the transmission in which RBs are determined and modified is 

Regarding claim 17, Yu-Ahn teaches:
The base station of claim 16, wherein the pre-defined rule associated with the transform precoding requires that the valid number of PRBs corresponds to a form of 2n1●3n2●5n3 [Yu ¶0179 “trim the allocated number of PRBs (e.g., Q) to the nearest number which may be a multiple of 2, 3, or 5”].

Regarding claim 20, Yu-Ahn teaches:
The base station of claim 17, wherein at least one valid PRB is determined other than a PRB at a predetermined position from among the number of PRBs based on the information [Yu ¶0179, determine valid PRB being the highest PRB after subtracting out M PRBs, different than PRB at first position of interlace being the predetermined position, see ¶0146 where interlace signaled to UE includes first PRB being PRB at predetermined position].

Regarding claims 1-2, 5, 10-12, 15, see rejections below for claims 6-7, 10, 16-17, 20 respectively which teaches the physical structure performing the corresponding functions. 

Claim 3, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Yu”) (US 20170289967 A1) in view of Ahn et al. (“Ahn”) (US 20190037607 A1) and Tan et al. (“Tan”) (US 20180367193 A1).

Regarding claim 8, Yu-Ahn teaches:
The method of claim 1, wherein the information is obtained from signaling from the base station [¶0172-179, uplink grant indicates PRB allocated].
[¶0037-39 UL grant is within DCI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the information is send via DCI. Yu already teaches information via uplink grant which is known in the art to be included in DCI thus it would have been obvious to modify Yu to expressly indicate DCI as in Tan as it is an obvious combination of prior art elements according to known techniques in order to indicate number of resources for uplink ¶0033.

Regarding claim 18, Yu-Ahn teaches:
The base station of claim 16, wherein the information is transmitted [Yu ¶0172-179, uplink grant indicates PRB allocated].
Yu teaches UL grant but not expressly DCI however Tan teaches information is obtained from DCI [¶0037-39 UL grant is within DCI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the information is send via DCI. Yu already teaches information via uplink grant which is known in the art to be included in DCI thus it would have been obvious to modify Yu to expressly indicate DCI as in Tan as it is an obvious combination of prior art elements according to known techniques in order to indicate number of resources for uplink ¶0033.

Regarding claim 3, 13, see similar rejections for claim 8, 18 which teaches the physical structure performing the corresponding function.

Claim 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Yu”) (US 20170289967 A1) in view of Ahn et al. (“Ahn”) (US 20190037607 A1) and Yang et al. (“Yang”) (US 20160006548 A1).

Regarding claim 9, Yu-Ahn teaches:
[Yu ¶0146, interlace is allocated PRB set and goes in sequence from k to k+90 thus from a lowest-indexed PRB among the allocated interlace, and highest ordered PRBs are excluded as in ¶0179].
Yu shows resource blocks that are indexed in ascending order but does not actually teach transmitting in ascending order however Yang teaches the PUSCH is transmitted on PRBs in sequence from a lowest-indexed PRB amongst the number of PRBs [¶0054 transmit PUSCH, ¶0074, PUSCH is sequentially mapped to physical resource bocks (PRBs) allocated for PUSCH transmission, starting from z(0). z(i) is mapped to RE(k, l) corresponding to a PRB for PUSCH transmission, and is sequentially mapped in ascending order of k and then is sequentially mapped in ascending order of 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the PUSCH is actually transmitted on sequential PRBs as in Yang. Yu teaches PRBs allocated for uplink are sequentially indexed and it would have been obvious to modify Yu to transmit PUSCH on ascending indexed PRBs as this is an obvious combination of prior art elements according to known techniques for sending PUSCH as in Yang who teaches this allows to efficiently transmit/receive a wireless signal in a wireless communication system ¶0012.

Regarding claim 19, Yu-Ahn teaches:
The base station of claim 17, wherein the PUSCH is received on the valid number of PRBs in sequence from a lowest-indexed PRB amongst the number of PRBs based on the information [Yu ¶0146, interlace is allocated PRB set and goes in sequence from k to k+90 thus from a lowest-indexed PRB among the allocated interlace, and highest ordered PRBs are excluded as in ¶0179]. 
Yu shows resource blocks that are indexed in ascending order but does not actually teach receiving in ascending order however Yang teaches the PUSCH is transmitted on PRBs in sequence from a lowest-indexed PRB amongst the number of PRBs [¶0054 transmit PUSCH, ¶0074, PUSCH is sequentially mapped to physical resource bocks (PRBs) allocated for PUSCH transmission, starting from z(0). z(i) is mapped to RE(k, l) corresponding to a PRB for PUSCH transmission, and is sequentially mapped in ascending order of k and then is sequentially mapped in ascending order of 1, ¶0079 uplink received by base station].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the PUSCH is actually transmitted on sequential PRBs as in Yang. Yu teaches PRBs allocated for uplink are sequentially indexed and it would have been obvious to modify Yu to transmit PUSCH on ascending indexed PRBs as this is an obvious combination of prior art elements according to known techniques for sending PUSCH as in Yang who teaches this allows to efficiently transmit/receive a wireless signal in a wireless communication system ¶0012.

Regarding claim 4, 14, see similar rejections for claim 9, 19 which teaches the physical structure performing the corresponding function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210352567 A1 - ¶0679.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAY L VOGEL/             Primary Examiner, Art Unit 2478